Citation Nr: 1725642	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine at L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in June 2016.  The case has since returned to the Board for further appellate action.

The issue of entitlement to an increased rating for DDD of the lumbar spine at L5-S1, currently evaluated at 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of evidence is against finding that the Veteran's bilateral knee disorder was compensably disabling within a year of separation from active; that there is a nexus between the bilateral knee disorder and the Veteran's active service; or that the Veteran's bilateral knee disorder was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement for service connection for bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a May 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

After the Board granted the Veteran's petition to reopen the Veteran's claim to service connection for a bilateral knee disorder in June 2016, the Veteran was afforded a VA examination for bilateral knee disorder in July 2016.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in June 2016.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

II.  Service Connection

Legal Criteria

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303; Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R.§ 3.309(a) (listing applicable chronic diseases, including arthritis).  A chronic disease need not "be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis."  38 C.F.R. § 3.307(c).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Factual Background

The Veteran served as a U.S. Army fire support specialist.  The Veteran seeks service connection for a bilateral knee disorder.  Specifically, he contends that he injured his knees when he fell off a cliff during active service.

A June 1989 service treatment record (STR) noted that the Veteran reported that he sustained back pain five days earlier after falling down a hill.  The Veteran stated that after he fell he got up and continued his mission.  The examiner opined that there was lower back pain, swelling, and spasm with flexion from the waist.  The Veteran reported no complaints of bilateral knee pain. 

A July 1989 STR noted that the Veteran reported 2 weeks of back pain after falling on his lower back while walking down a hill.  The Veteran reported no complaints of bilateral knee pain, swelling, or spasm.  The Veteran was examined in an orthopedic clinic on several occasions to follow up on his back pain.  Clinical notations are silent for any reports by the Veteran or observations by clinicians of any knee abnormalities.  

In February 1990, the Veteran declined to undergo a discharge physical examination.  A military medical examiner reviewed the medical records and noted that an examination was not required.  

In May 1990, the Veteran filed an application for compensation or pension for service-connected disabilities.  The Veteran reported a back condition and muscle spasms incurred in June 1989, a rupture[d] disc, and kidney tract infections.  The Veteran did not report a bilateral knee disorder. 

In a July 1990 VA disability evaluation, the examiner opined that the Veteran had present complaints of lower back pain and headache.  The Veteran reported that his lower back problems began in 1989 after a fall.  The Veteran further reported that a left ankle problem and shin splints bothered him intermittently.  Kidney problems and a history of pneumonia were also mentioned.  A bilateral knee disability was neither reported as an in-service incurrence nor as an historical condition.

In May 1996, a private treatment provider, Dr. D., wrote that the Veteran stated that he had chronic pain in his knees and down his legs.  Dr. D. further stated that the Veteran reported that this pain began during military service because of forced marching runs of 10 miles twice daily.  The Veteran also reported that he suffered from shin splints, which prevent him from "just routine activities," like walking and running.

On physical examination, Dr. D. noted that the Veteran had a varus deformity of both knees; uniform ankles; two finger breadths between the knees; and some crepitus and grating with movement.  Weight-bearing films showed some early narrowing of the medial joint space.  Dr. D. diagnosed probable pain from early osteoarthritis, "probably aggravated by the vigorous activity in service."  Dr. D. did not indicate whether any diagnostic tests were performed.  Also, Dr. D. did not indicate that he had reviewed the Veteran's medical history of VA claims file.

The Veteran was afforded a VA bilateral knee x-ray examination in April 1998.  The examining radiologist reported that multiple views of the right and left knees demonstrated no evidence of fracture or dislocation.  Moreover, visualization indicated that the joint spaces were within normal limits and neither osteoblastic nor lystic lesion were present.  The radiologist's diagnostic impression was that the knees visualized as normal.

In May 1998, the Veteran received treatment at the Biloxi, Mississippi Veterans Affairs Medical Center (VAMC).  The examiner noted that the Veteran showed signs of bilateral mediolateral ligamentous laxity and left ligamentous laxity.  The examiner also mentioned bilateral patellar tendon tenderness, but neither erythema nor increased heat.  The examiner's diagnostic impression was knee pain, but the examiner offered no etiology.

In July 1998, the Veteran attended a clinic at the Biloxi (VAMC) for a fitting and instruction as to the proper use of a Bledsoe Knee Brace.  The examiner noted that the Veteran reported that he had knee pain and instability.  No clinical testing was performed.

The Veteran was afforded a mental health evaluation at the Biloxi VAMC in November 2009.  The VA examiner noted that the Veteran stated that he was being overwhelmed by inescapable pain due to falling down a mountain during a military training exercise.  He stated that his neck and legs felt like they were on fire, and his spine felt like it was about to explode.  The Veteran made no mention of any pain associated with bilateral knee disorder during this evaluation.

In correspondence of December 2002, the Veteran described an in-service incident during which a 2.5 ton truck went up a hill and flipped over, subsequently falling into an embankment and killing the driver instantly.  The Veteran further wrote that he and his buddies jumped out "rolling and bouncing around."  This rolling and bouncing, according to the Veteran, finally was stopped by a tree.  The Veteran contended that as a result of this incident, he sustained: chronic back pains, leg stress, severe nervous conditions, and severely damaged knees.  The service treatment records do not show evidence of treatment following this accident. 

An August 2004 treatment note from the Biloxi VAMC reported that the Veteran had complained of pain in his knees, mentioning osteoarthritis in the knees.  The examiner also noted that the Veteran wore braces and reported that he had been in the military field carrying a lot of weight.  The examiner opined that the left knee and lateral x-rays found no definite abnormality.  In August 2004, the Veteran also received a nursing assessment for pain.  The Veteran reported that he experienced stabbing pain in his knees that was always present.  He also reported that he has had this stabbing knee pain since 1988, when he fell down the side of a mountain.

An October 2004 VA chaplaincy assessment at the Biloxi VAMC noted that the Veteran stated that it felt like fire in his knees.  In October 2004, the Veteran reported at the Biloxi VAMC PTSD group that he had chronic pain in both knees.  Likewise, in November 2004 and February 2005, he expressed the same complaint to the attending examiner at the Biloxi PTSD group.

A July 2005 VA psychology treatment note reported that the Veteran continued to complain about pain in his knees,

In his April 2013 substantive appeal, the Veteran wrote that he is limited in knee movement without pain.  He also stated that the treatment he was receiving only helped a little to alleviate the problem. 

Progress notes from the Biloxi VAMC from May 2013, May 2014, June 2014, July 2014, August 2015, September 2014, October 2014, January 2015, and February 2015 noted that the Veteran complained of bilateral knee pain, which he characterized as interfering with his ability to function normally.  He also reported that the pain in his knees contributed to his anxiety.

In September 2014, the Veteran underwent a VA magnetic resonance imaging study (MRI) of his knees.  As to the left knee, the radiologist noted; 1) extensor mechanism-articular cartilage disease, including osteochondral erosions of high grade chondromalacia; and 2) small weight-bearing chondral erosion of the lateral femoral condyle and small joint effusion.  As to the right knee, the radiologist noted: 1) extensor mechanism-articular cartilage disease, including osteochondral erosions of high-grade chondromalacia; and 2) small joint effusion. 

Progress and diagnostic notes from the Biloxi VAMC from October 2014, January 2015, February 2015, May 2015, July 2015, September 2015, and November 2015 reported that the Veteran sought treatment on four occasions for pain.  He characterized his pain as unbearable.  Findings in these reports, in pertinent part, were consistent with those of the radiologist in September 2014.

In January 2016, the Veteran was afforded a VA examination of his bilateral knee disorder, pursuant to the Board's June 2016 remand.  The examiner reviewed the Veteran's claims file, medical history, and considered his lay statements.  The examiner also conducted a physical examination.  The examiner noted that the Veteran reported that he had a bilateral knee injury after a fall from a cliff while in service and that he had experienced knee pain while in service.  There was no mention of an injury in a truck rollover accident.  Further noted were the Veteran's current reports of daily bilateral knee pain that the Veteran claimed worsened with walking.  The Veteran reported that he did not experience flare-ups, but he did report functional loss or impairment due to repeated use over time.

The examiner reported abnormal range of motion (ROM) in the right knee, flexion to 120 degrees and right knee extension to 0 degrees, noting that these limitations in ROM did not result in functional loss.  The Veteran exhibited pain with flexion.  There was no objective evidence of pain with weight bearing, localized tenderness or pain on palpation; however, the examiner opined that the Veteran reported pain "diffusely" to both knees when touched.   Also, the examiner reported abnormal ROM in the left knee, flexion to 120 degrees and extension to 0 degrees, again noting that these limitations in ROM did not result in functional loss.  The Veteran exhibited pain with flexion.  As was the case with the right knee, there was no objective evidence of pain with weight bearing; however, the examiner did opine that there was localized tenderness or pain on palpation.  Repetitive use after three repetitions in both knees resulted in no additional functional loss.  Both knees, according to the examiner had normal muscle strength (5/5) in flexion and in extension.  Further, there was no objective evidence or history of muscle atrophy, ankylosis, recurrent subluxation, lateral instability, joint instability, or anterior instability.  The examiner reported that the Veteran neither had a history nor symptoms of recurrent patellar dislocation, shin splints, stress fracture, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The examiner reported that the Veteran used knee braces on a regular basis.  Based upon examination and the results of the September 2014 MRI, the examiner provided a diagnostic impression of chondromalacia, which is defined as "softening of the articular cartilage, most frequently in the patella."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32d Ed., 2012).
 
The examiner found that the claimed bilateral knee disorder is less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner provided an extensive rationale for his opinion.  He wrote that the Veteran neither remembered what month or year the fall off the cliff (in-service incurrence) occurred nor what specifically were his knee injuries after that event.

In review of the STRs, the examiner noted that while the Veteran reported having two weeks of low back pain after falling on his lower back in 1989, he never reported any knee injuries associated with the fall.  Of great significance to the examiner regarding the Veteran's credibility was the Veteran's inability to bend in any direction during a concurrent examination of the back but was able to sit and rise and bend to adjust a knee brace during the examination.  The examiner also noted that the Veteran's use of knee braces was inconsistent with a diagnosis of chondromalacia because knee braces are worn to support sprained or torn ligaments, not for a condition of softening of cartilage.

Analysis

Given that the Veteran's September 2012 MRI report and January 2016 VA examination shows a diagnosis of chondromalacia and joint effusion, the required element of a current disability is met.  See Shedden, 381 F.3d at 1167.  However, in general, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Id.; see also 38 C.F.R. § 3.303 (2016).  When considering the pertinent evidence in light of the legal authority, the Board finds that service connection for the Veteran's bilateral knee disorder (hereinafter chondromalacia) is not warranted.

With respect to establishing the incurrence of an injury or onset of disease with continuity of symptoms after service or an etiological relationship of the current disorders to service, the weight of competent and credible evidence of record is against a finding that the Veteran's right and left knee disorders were incurred in or are attributable to service.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of chondromalacia, a disease involving the musculoskeletal system is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's disorder is not susceptible of lay opinion and requires specialized training. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his chondromalacia. See 38 C.F.R. § 3.159(a)(1) (2016) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

Moreover , the Board finds that his reports of injury to the knees and a continuity of symptoms after service warrant very low probative weight as they are inconsistent with events, treatment records, and his own reports to attending clinicians during and after service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Turning to the medical evidence of record, the Board finds that the January 2016 VA examination is more probative than the May 1996 private provider's opinion.  As mentioned above, the January 2016 VA examiner supported his conclusions with evidence in the record; however, the 1996 private opinion contains no identifiable evidence of record or rationale to support the conclusion. Further, as discussed above, the 1996 opinion does not refer to the fall on the hill in 1989 or indicate whether records were reviewed or whether diagnostic testing was performed. 

In this regard, the Board may favor the opinion of one competent medical professional over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

As set forth above, the January 2016 examiner opined that the Veteran's chondromalacia was not caused or aggravated by service.  The Board affords this opinion great probative weight.  The VA examiner's opinion was based on a complete review of the Veteran's claims file in support of the conclusions reached.  For instance, when concluding that the Veteran did not identify a bilateral knee injury during service, the VA examiner specifically noted that a low back injury resulting from a fall was noted in the Veteran's STRS of 1989, while no mention was made of knee injuries.

Here, the weight of evidence of record is also against finding that the Veteran's chondromalacia was initially manifested in, or is otherwise etiologically related to, his active service.  As stated above, the Veteran's STRs are silent as to knee injuries.  The first medical evidence of record addressing the Veteran's bilateral knee disorder occurred in 1996, 6 years after the Veteran's active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  

In summary, there is no competent evidence of record to support that the Veteran's chondromalacia was incurred in service.  Furthermore, there is no competent medical opinion that suggests that a medical nexus between the Veteran's chondromalacia and active service.  Accordingly, the weight of evidence is against a finding that the Veteran's chondromalacia is caused by, or otherwise etiologically related to, active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, that doctrine does not apply and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 2.102 (2016).


ORDER

Service connection for a bilateral knee disorder is denied.



REMAND

Before a decision can be reached on the Veteran's increased rating claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Board remanded the case in June 2016 to clarify the nature and severity of the Veteran's DDD of the lumbar spine at L5-S1.  The Veteran was afforded a VA examination of the lumbar spine in January 2016.

A VA examination of the Veteran's thoracolumbar spine "to be adequate . . . must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."  See Correia v. Mc Donald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint."  As the January 2016 VA examinations did not include all of the aforementioned factors, a new VA examination must be afforded the Veteran that contains adequate information pursuant to Correia.

The Veteran is obtaining on-going VA outpatient medical care.  The file contains records of this care through January 2016.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from January 2016 to the present.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Request all records of VA outpatient treatment for the Veteran since January 2016 and associate any records received with the electronic claims file. 

2.  Schedule the Veteran for a VA examination, for evaluation of his service-connected lumbar spine disability with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the report of the examiner should note review of the claims file.  The examiner should provide a thorough description of the Veteran's thoracolumbar spine including the Veteran's reports of symptoms and any clinical observations of instability, pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine as appropriate.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case he or she should state why.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired by the lumbar spine disability. 

3.  After completion of the above review of the expanded record, re-adjudicate the claim for a disability rating for DDD of the lumbar spine in excess of 20 percent disabling.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


